11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT


In re Randall Elliott,                         * Original Mandamus Proceeding

No. 11-13-00323-CV                             * December 13, 2013

                                               * Per Curiam Memorandum Opinion
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

       This court has considered relator’s petition for writ of mandamus and
concludes that the writ of mandamus should be conditionally granted. Therefore, in
accordance with this court’s opinion, the petition for writ of mandamus is
conditionally granted. The Honorable Judge Aleta Hacker is directed to vacate her
order of July 29, 2013, and to dismiss the underlying proceeding without prejudice
as required by Section 263.401 of the Family Code. A writ of mandamus will issue
only if Judge Hacker fails to act by January 10, 2014.